Citation Nr: 1642152	
Decision Date: 11/01/16    Archive Date: 11/18/16

DOCKET NO.  13-25 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a left hip disability.

2.  Entitlement to service connection for residuals of left fibula fracture.

3.  Entitlement to service connection for left shoulder osteoarthritis.

4.  Entitlement to service connection for left leg lumbar radiculopathy.

5.  Entitlement to service connection for a traumatic brain injury (TBI).

6.  Entitlement to service connection for headaches. 


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty in the Army from November 1961 to November 1963, at which time he was discharged to the United States Army Reserve and was subsequently discharged.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  In October 2014, the Veteran testified at a personal hearing at the RO before the undersigned Veterans Law Judge (VLJ).  In December 2014 and June 2015, the Board remanded the appeal for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran was not on a period of authorized travel to duty at the time of the February 1964 accident he claims caused his current left hip, left fibula, and left shoulder disabilities as well as his left leg lumbar radiculopathy, TBI, and headaches and these disorders are not otherwise claimed or shown to be due to a verified period of service.
CONCLUSIONS OF LAW

1.  A left hip disability was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 101(22)-(24), 106, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6(a), 3.159, 3.303 (2015).

2.  Residuals of left fibula fracture was not incurred in or aggravated by military service. 38 U.S.C.A. §§ 101(22)-(24), 106, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6(a), 3.159, 3.303 (2015).

3.  Left shoulder osteoarthritis was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 101(22)-(24), 106, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6(a), 3.159, 3.303 (2015).

4.  Left leg lumbar radiculopathy was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 101(22)-(24), 106, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6(a), 3.159, 3.303 (2015).

5.  A TBI was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 101(22)-(24), 106, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6(a), 3.159, 3.303 (2015).

6.  Headaches was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 101(22)-(24), 106, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6(a), 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

At his October 2014 hearing, the Veteran contended that he was traveling to report for Reserve duty in February 1964 when he was struck by a car and the injuries he sustained as a result caused him to develop the disabilities for which he now claims service connection.  He reports receiving treatment at Kings County and Brooklyn Jewish Hospitals but indicated that his treatment records at these facilities are no longer available.  Similarly, while VA on a number of occasions contacted the Veteran, notified him that VA could not locate any documents that would verify his claim regarding being injured while traveling to report for Reserve duty in February 1964, and requested that he provide VA with copies of any supporting evidence that he may have (see letters dated in August 2012, February 2015, October 2015, and June 2016; Report of General Information dated in December 2010 and August 2012), the claimant notified VA that he did not have a copy of the papers that ordered him to Reserve duty in February 1964 because they had been destroyed (see Reports of General Information dated in December 2010 and November 2015; statement in support of claim dated in June 2012; personal hearing testimony dated in October 2014).  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated while performing active duty for training (ACDUTRA) or from injury incurred or aggravated while performing inactive duty training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 106, 1131; 38 C.F.R. § 3.303.  For VA purposes, active service includes any period ACDUTRA during which the individual was disabled from a disease or an injury incurred in the line of duty, or a period of INACDUTRA during which the Veteran was disabled from an injury incurred in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  See 38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Periods of ACDUTRA and INACDUTRA include periods of authorized travel to or from duty.  See 38 U.S.C.A. § 101(22)-(23). 

Thus, the issues that are currently on appeal turn on whether the February 1964 accident occurred during a period of authorized travel to duty.

In this regard, service personnel records received by the RO in October 2010 contain a February 1965 document entitled "Notice of Selection for Active Duty Training" in which the Veteran notified the Army that he had been incapacitated for the last thirteen months because of fractured hip, pelvis, and groin with temporary paralysis of the sacroiliac.  In addition, they contain an April 1965 "Order to Active Duty Training" and a June 1965 medical revocation of the earlier Order to Active Duty Training.  The also contain a July 1965 "Extract" that reports that the Veteran received a medical discharge from his reserve obligation effective July 28, 1965.  However, none of these records show that the Veteran was on a period of authorized travel to duty in February 1964.

In December 2010, the National Personnel Records Center (NPRC) notified VA that the Veteran's line of duty records documents as to the February 1964 incident when he was struck by a car are not a matter of record.  In August 2012, VA issued a formal finding of unavailability.  

The Board's December 2014 and June 2015 remand directives thereafter instructed the AOJ to verify with the Department of the Army whether the Veteran was ordered to report to duty in February 1964 because only official service department records can establish if and when an individual was serving on active duty, ACDUTRA, or INACDUTRA.  See Cahall v. Brown, 7 Vet. App. 232, 237 (1994); Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).

In accordance with Tagupa v. McDonald, 27 Vet. App. 95, 101 (2014) (holding that verification of service must be sought directly from the service department), the post-remand record shows that in August 2015 the AMC requested and received from the National Archives/Department of the Army/Adjutant General's Office another copy of the Veteran's service personnel records.  However, these records once again do not contain any records showing that the Veteran was on a period of authorized travel to duty in February 1964.  In October 2015, the AMC was notified that all of the Veteran's service personnel records had been sent to VA in August 2015.

The post-remand record also shows that in October 2015 the AMC wrote the Department of the Army-Army Records Management Division and requested records that could verify whether the Veteran was ordered to report to duty in February 1964.  It also shows that in December 2015 the AMC wrote the DFAS and requested the Veteran's pay records.  In April 2016, the Department of the Army and DFAS notified the AMC that they did not have any records of the Veteran.

In summary, the service department does not have any records that verify the Veteran's claims that he was on a period of authorized travel to duty in February 1964.  Therefore, because only official service department records can establish if and when an individual was serving on active duty, ACDUTRA, or INACDUTRA the Board finds that the Veteran was not on a period of authorized travel to duty at the time of the February 1964 accident he claims caused his current left hip, left fibula, and left shoulder disabilities as well as his left leg lumbar radiculopathy, TBI, and headaches.  38 U.S.C.A. § 101(22)-(24); 38 C.F.R. § 3.6(a).  Moreover, the Veteran does not claim and the record does not show that any of the claimed disorders are due to a verified period of service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Therefore, he Board finds that his appeal must be denied.  


ORDER

Service connection for a left hip disability is denied.

Service connection for residuals of left fibula fracture is denied.

Service connection for left shoulder osteoarthritis is denied.

Service connection for left leg lumbar radiculopathy is denied.

Service connection for a TBI is denied.

Service connection for headaches is denied. 


____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


